DETAILED FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 01/11/2022 to claims 1, 5-6, and 15-16 have been acknowledged by the Examiner. No claims have been cancelled and no new claims have been added. Claims 2-4, 10-13, and 17-20 remain withdrawn as they are claims of the non-elected inventions.
Thus, claims 1, 5-9, and 14-16 are being further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the Abstract and Claims have been fully considered and are persuasive.  The objections of the Abstract and Claims been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the 101 Rejections have been fully considered and are persuasive.  The 101 Rejections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the Figures have been fully considered and some are persuasive.  Specifically, the amendments overcome the objections relating to the labeling the tab 43 and loop parts 92, 94. However, there are still inconsistencies between the Figures and disclosure which need to be addressed by the Applicant as it is not clearly understood by the Examiner. Thus, the Examiner is maintaining some of the objections of the Figures and further discusses additional objections below. 
Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the Specification have been fully considered but they are not persuasive. The amendment to the specification of paragraph [0073] does not correlate to paragraph [0073] of the last filed Specification from 
Applicant's arguments filed 01/11/2022 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. The Applicant specifically argues that the guide as taught by Vies does not meet the claim limitation of “a guide that laterally biases the upper and lower appliances”. The Examiner asserts that the connector 200 of Vies is capable of teaching a lateral bias because further into the disclosure of the connector, it recites “This allows the upper dental tray 120 and lower dental tray 140 to be more securely connected to each other while the present appliance 10 is being worn by a subject, even when a flexible material is used as the connector 200. Such flexible material for the connector 200 allows lateral movement of a subject's jaws while wearing the present appliance 10, while the backstop 340 prevents movement of the connectors 200 in a direction that would risk dislodging the connectors from the trays 15.” (Vies- [0070]). Based on the broadest reasonable understanding of the limitation of “laterally biased”, the Examiner may understand the biasing axis to be variable depending on orientation and view of the claimed axis. The Examiner suggests incorporating further limitations to better define the lateral biasing functionality such as further structural limitations of the guide- without the inclusion of new matter. To further prosecution, the Applicant may contact the Examiner for discussion of limitations and prior art via an interview (see contact information below).
Thus, as discussed above, the prior art rejections of the claims will be maintained and further clarified in the claim discussion below.
Drawings
The drawings are objected to because many of the Figures include structures which are not labeled (i.e. Figures 3-4, 6A-6B) and the Figures with their labeled structures do not relate to their descriptions in the Specification to the extent that it is not clearly understood by the Examiner . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "43" and "80" have both been used to designate “a tab” and “post” wherein the illustrated structure is shown to be the same but are understood to be different structures based on the disclosure of the invention.  In the disclosure of the instant invention, it recites that a post 80 is connected to the upper appliance 30 (see [0070]) and tab 43 is on the lower appliance (see [0071]) in another embodiment. However, Figures 2 and 13B both show the akin structures to be attached to the upper appliance of the device. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following informalities: 
The entirety of the specification is objected and requires review and edits. The descriptions of a majority of the Figures and structures of each Figure are inconsistent and do not match the description within the Specification. The Examiner suggests that both the Specification and Figures (see objections above) be amended such that the disclosure is accurate to what is being illustrated and described as the invention and/or embodiments of the invention. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one band" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests the claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veis (US 20210045911 A1).
Regarding claim 1, Veis discloses a guided airway device (Abstract, Figure 1- appliance 10) for insertion into a user's mouth that includes an upper row of teeth and lower row of teeth, each of the upper and lower rows of teeth including front teeth (Figure 1- appliance 10 is shown to have a pair of dental trays 120,140, [0063]- “The receptacle 20 is configured to receive the teeth (or an orthodontic tray) of a subject and to contact teeth (or an orthodontic tray) on an interior surface 25. The receptacle 20 comprises lateral walls 21 extending from a bottom surface facing the coronal surfaces of a subject's teeth toward the maxilla or mandible, respectively, i.e. buccal wall 22 and lingual wall 24, so as to cover some or all of the buccal and lingual sides of some or all of a subject's teeth.”), lateral movement of a subject's jaws while wearing the present appliance 10, while the backstop 340 prevents movement of the connectors 200 in a direction that would risk dislodging the connectors from the trays 15.”, [0073]- “Soft plastic materials are preferred for the connectors 200, in order to allow lateral movement of a 
Regarding claim 5, Veis discloses the guided airway device of claim 1 (interpreted to be dependent off of claim 1, see objection above) as discussed above. Veis further discloses wherein the guide includes at least one band (Figure 1- connector 200 with mount 300 is understood to form a guide in the form of a band, Figure 8- shows two connectors 200) connected to the upper appliance and lower appliance at corresponding sides thereof (Figures 1 & 2- shows both sides of the appliance 10 wherein there a connector is connected to the upper and lower trays 120,140 via mounts 300). 
Regarding claim 6, Veis discloses the guided airway device of claim 1 as discussed above. Veis further discloses wherein the at least one band is connected to the upper appliance and the lower appliance (Figures 1 & 2- connectors 200 are shown to be mounted onto trays 120,140 via mounts 300) at respective positions thereon that are offset from each other (Figures 1 & 2- mount 300 are shown to be mounted towards an anterior 16 end/direction of the upper tray 120 and another mount is shown to be mounted toward a posterior 18 end/direction of the lower tray 140 such that the mounts 300 of the connectors 200 are offset).
Regarding claim 7, Veis discloses the guided airway device of claim 1 as discussed above. Veis further discloses wherein the guide includes at least one band (Figure 1- connector 200 with mount 300 is understood to form a guide in the form of a band, Figure 8- shows two connectors 200) connected to the upper appliance and lower appliance at corresponding sides thereof (Figures 1 & 2- shows both sides of the appliance 10 wherein there a connector is connected to the upper and lower trays 120,140 via mounts 300)
Regarding claim 8, Veis discloses the guided airway device of claim 7 as discussed above. Veis further discloses wherein each of the upper appliance and the 
Regarding claim 9, Veis discloses the guided airway device of claim 8 as discussed above. Veis further discloses wherein the hooks of each of the upper appliance and the lower appliance are offset from each other (Figures 1 thru 3- shows laterally extending supports 320 of mounts 300 applied to the upper tray 120 and lower tray 140 to be offset).
Regarding claim 16, Veis discloses a guided airway appliance (Abstract, Figure  1- appliance 10) for insertion into a user's mouth that includes an upper row of teeth and lower row of teeth, each of the upper and lower rows of teeth including front teeth (Figure 1- appliance 10 is shown to have a pair of dental trays 120,140, [0063]- “The receptacle 20 is configured to receive the teeth (or an orthodontic tray) of a subject and to contact teeth (or an orthodontic tray) on an interior surface 25. The receptacle 20 comprises lateral walls 21 extending from a bottom surface facing the coronal surfaces of a subject's teeth toward the maxilla or mandible, respectively, i.e. buccal wall 22 and lingual wall 24, so as to cover some or all of the buccal and lingual sides of some or all of a subject's teeth.”), the guided airway appliance comprising: a guard configured to generally conform to and at least partially cover one of the user's upper row of teeth and lower row of teeth (Figure 1- either of trays 120, 140, [0063]- discusses the placement of the appliance and trays relative to the user’s teeth), the guided airway appliance having two ends such that an approximate center point is configured to be disposed adjacent the user's front teeth ([0063]- ““The trays 15 of the present device each comprise a right side 12, a left side 14, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Veis (US 20210045911 A1) in view of Roth (US 20200146873 A1).
Regarding claim 14, Veis discloses the guided airway device of claim 1 as discussed above. 
Veis does not disclose further comprising a post formed on at least one of the upper and lower appliances that vertically separates the upper and lower appliances. Roth teaches an analogous guided airway appliance for insertion into a user’s mouth (Abstract, Figure 1- mouthguard 10, wherein it is capable of being used as a guided airway appliance as bruxism is known to affect the airway) comprising a post (Figure 5- bubble 20 acts as a post) formed on at least one of the upper and lower appliances (Figure 1- shows the bubble 20 applied to a mouth guard 10 on the upper teeth 12, Figure 2- shows the bubble 20 applied to a mouthguard 10 on the lower teeth 13, [0024]- “The flexible bubble 20 protrudes from the upper or lower surface of the mouth guard 10 depending on whether it is affixed to the upper 12 or lower teeth 13. The flexible bubble 20 can be placed around and under the upper two to four front teeth as shown in FIG. 1 Alternatively, the mouth guard 10 may be positioned on the lower teeth 13 and the flexible bubble 20 can be positioned around and above the front two to four teeth as shown in FIG. 2”) that vertically separates the upper and lower appliances ([0025]- “The purpose of the mouth guard 10 with the protruding flexible bubble 20 around either the upper 12 or lower 13 front teeth is to prevent the posterior teeth from touching”, wherein this would leave an inherent vertical separation between the user’s upper and lower teeth). A person of ordinary skill would recognize that the upper or lower tray of the appliance of Veis may further have a post or bubble applied to the mouthguard at the front of the teeth as taught by Roth, wherein application of the appliance of Veis would not be hindered as the device would still be able to shift the mandible or maxilla of a user to allow airflow. Thus, the claimed limitation is met as discussed. Veis and Roth are analogous because they both teach oral appliances for a user’s set of teeth which allows for separation between the upper and lower teeth.

Regarding claim 15, Veis as modified by Roth teaches the guided airway device of claim 14 as discussed above. Vies as modified by Roth further teaches wherein the post is configured to be formed at the user’s front teeth (Roth [0012]- “The flexible bubble is positioned around and under the upper two to four front teeth or alternatively, around and above the lower front two to four teeth to prevent the posterior teeth from touching and absorbing tension when biting thus preventing clenching and grinding.”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5427117 A (Thornton)- teaches a removable post from the upper or lower mouthpiece.
US 8640705 B2 (Kopp)- teaches an anti-snoring device with an elastic band used to laterally position the upper and lower mouthpieces.
US 6109265 A (Frantz)- teaches an elastic band used to couple upper and lower mouthpieces of a MAD. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 3, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786